Citation Nr: 1143254	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-21 690	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder and depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from October 1965 to November 1969.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas which denied service connection for post concussion syndrome (claimed as a head injury), headaches, bipolar, and depression as well as five other conditions.   The Veteran filed a notice of disagreement with all nine issues, arguing that his claim for post concussion syndrome should include head injury, headaches, bipolar disorder and depression.  He subsequently filed a timely appeal as to all nine issues.  In a June 2009 statement the Veteran stated that he wished to withdraw his appeal for all previous claimed conditions.  In a September 2009 statement the Veteran stated that he wished to pursue only his claim for service connection for post concussion syndrome.   In an October 2011 statement the Veteran's representative argued the only issue on appeal was entitlement to service connection for post concussive syndrome. 

Although both the RO and the Veteran's representative have phrased the issue on appeal as only service connection for post concussive syndrome the Board finds that the Veteran contentions are that he has headaches and a psychiatric disorder (claimed as bipolar and depression) related to his in service post-concussive syndrome and head injury.  

The issues have been recharacterized to encompass all of the Veteran's contentions.  

The issue of service connection for a psychiatric disorder, claimed as bipolar disorder and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

There is no diagnosis of any current chronic headache disorder, nor has there been such a diagnosis at any point during the pending claim or appeal.


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

An August 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The Veteran was not examined by VA in conjunction with the claim of service connection for headaches; however, no such examination is necessary in this case because the evidence of record does not indicate that the disability or symptoms of the disability may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination also is not warranted because there is no competent evidence of a current disability.  The veteran's statements are the only suggestion of a link to service a conclusory, generalized lay statement that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges entitlement to service connection for headaches.  

Service treatment records show that in November 1966 the Veteran was struck in the head by a gun barrel.  At the time he complained of a headache, dizziness and blurring vision.  The next day he was evaluated by the neurosurgical clinic which noted he was hit in the head with a gun barrel with no loss of consciousness.  The Veteran reported some dizziness and blurred vision but did not report headaches.  No motion defect or eye problems were noted and the doctor diagnosed post concussion syndrome.  In June 1969 the Veteran complained of headaches and eye pain and was diagnosed with sinusitis.   The November 1969 exit examination found no headaches or head injury, nor were there any reports of headaches. 

Post service there was one report of headaches in July 2006, despite medical treatment for numerous physical and psychological conditions there is only one report of headaches post service.  

The Veteran is competent to report symptomatology that he experiences, such as headaches, however the Veteran has not reported experiencing chronic or recurrent headaches.  He complained of two headaches in service, and complained of headaches one time since service.   There is no competent or credible evidence of any chronic or recurrent headaches of record, nor is there any diagnosis of any chronic headache disorder.   As such there is no chronic disability.  38 C.F.R. § 3.302 (2011).  In the absence of a current disability there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Additionally, the Court has held that service connection is warranted if there was a disability present at any point during the claim or appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a disability (as opposed to a one-time complaint) at any point during the pendency of the claim or appeal.

Although the record demonstrates that the Veteran complained of headaches one time since service, it does not reflect that those recent headaches are related to the two he experienced in service; one immediately following the head injury in November 1966 and one related to sinusitis in June 1969.  The evidence of record indicates that the Veteran's two separate headaches abated the day after being reported and none were noted upon separation.   More importantly there only report of headaches post service was in July 2006, 35 years after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also there is no evidence of continuity of symptomatology of headaches since service.  38 C.F.R. § 3.303, See Savage v. Gober, 10 Vet. App. 488 (1997).
The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for headaches is not warranted.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he sustained a head injury in service which contributed to his psychiatric disorder.  In November 1966, in service, the Veteran was treated after being struck in head by a gun barrel.  He is currently diagnosed with bipolar disorder and depression. 

There is evidence of a current psychiatric disability, evidence of a head injury in service, and an indication that the psychiatric disability may be associated with service.  However, the medical evidence of record is insufficient to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79.  Therefore a medical examination is necessary and remand is required.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The claim file must be reviewed in conjunction with the examination. 

The examiner is to provide a diagnosis of the Veteran's current psychiatric disabilities.

The examiner is to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disabilities were incurred in service or are related to any incident in service, to include the November 1966 incident. 

A complete rationale for all opinions expressed is required. 

2. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


